Mr. Justice Mack delivered the opinion of the court. The court had jurisdiction of the parties and the subject-matter. Its judgment therefore was not a nullity; it was valid until reversed. After the term, the court was powerless to set aside the judgment, even if this defendant’s attorney, contrary to the facts in this case, had known nothing of the verdict and so had been unable to move for a new trial during the term. The court therefore did not err in refusing to vacate the judgment. It would he improper on this appeal from the order refusing to vacate a judgment to consider the alleged errors at the trial or defects in the declaration. The appeal was not and could not after the term have been allowed from the original judgment. The remedy to correct any errors therein is by writ of error. Affirmed.